Citation Nr: 0027441	
Decision Date: 10/17/00    Archive Date: 10/26/00

DOCKET NO.  97-20 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for undifferentiated-type 
schizophrenia, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from September 1969 to March 
1972.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) denied an increased rating for the 
veteran's disability from undifferentiated-type 
schizophrenia.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the United States 
Court of Veterans Appeals (no the United States Court of 
Appeals for Veterans Claims, hereinafter referred to as the 
Court) held that the Board does not have jurisdiction to 
assign an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
in the first instance.  The Board is still obligated to seek 
out all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
laws and regulations.  In Bagwell v. Brown, 9 Vet.App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.


FINDING OF FACT

The veteran's disability from undifferentiated-type 
schizophrenia is manifested by anxious mood, constricted 
affect, irritability, and a preference for isolation, without 
symptoms such as his impairment of orientation, memory, 
attention, concentration, or suicidal or homicidal ideation, 
panic attacks, or unusual speech manifestations; he does not 
have symptoms such as illogical speech, impaired impulse 
control, obsessional rituals, inability to function 
appropriately, neglect of personal hygiene, or inability to 
establish and maintain effective relationships..


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent, for 
undifferentiated-type schizophrenia are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.10, 4.130, Diagnostic Code 9204 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his disability from schizophrenia 
has worsened and that he should be awarded an increased 
rating for the disorder.  For the reasons and bases discussed 
in this decision, the Board concludes that the criteria for a 
rating in excess 50 percent for schizophrenia have not been 
met.

The veteran has presented a well-grounded claim for increased 
disability evaluation for his service-connected disability 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); cf. 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (where 
veteran asserted that his condition had worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by the 
Department of Veterans Affairs, he established a well-
grounded claim for an increased rating).  The Board is 
satisfied that all appropriate development has been 
accomplished and that the Department of Veterans Affairs (VA) 
has no further duty to assist the veteran in developing facts 
pertinent to his claim for an increased rating.  The veteran 
has not advised VA of the existence of additional pertinent 
evidence which may be obtained.

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  The rating schedule is used primarily as a guide 
in the evaluation of disabilities resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (1999).  It is essential, both 
in the examination and in the evaluation of disability, that 
each disability be viewed in relation to its history.  38 
C.F.R. § 4.1 (1999).  Therefore, the Board will first 
consider the history of the veteran's foot disorders.  Then 
the Board will consider the more recent manifestations of the 
disability.

Service medical records do not show that the veteran had 
complaints, diagnoses, or treatment for an acquired 
neuropsychiatric disorder.  However, he was diagnosed to have 
anxiety neurosis after a VA examination in September 1972.  
Subsequently dated treatment records show that the veteran 
continued to have disability from a neuropsychiatric 
disorder.  A VA outpatient treatment records dated in January 
1979 contains a diagnosis of schizophrenia.  A VA hospital 
summary dated in March 1979 contains a diagnosis of 
undifferentiated-type schizophrenia.  In a November 1982 
decision, the Board determined that the veteran had 
compensable disability from schizophrenia within one year of 
his separation from service.  In a March 1983 rating 
decision, the RO implemented the Board's decision to grant 
service connection.  The RO awarded a rating of 30 percent.  
In a July 1983 rating decision, the RO assigned as the 
effective date of the 30 percent rating October 14, 1980.  
The rating was increased by the RO's October 1990 rating 
decision to 50 percent, effective from August 23, 1990.  The 
50 percent rating has been continued in effect since that 
time. 

The current criteria for the evaluation of disability from 
schizophrenia provide that a 100 percent rating is assigned 
for total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
name of close relatives, own occupation, or own name.  A 70 
percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as irritability, with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or work-like setting); 
inability to establish and maintain effective relationships.  
A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9204 
(1999).

The veteran's most recent claim for an increased rating for 
his neuropsychiatric disorder was filed in September 1996.  
Although the Board must considered the entire record, 
including the history of the disorder, because of laws 
concerning the effective date of increased ratings, the Board 
will especially consider pertinent evidence of disability 
which was generated within a year prior to the date of the 
claim and thereafter.  38 U.S.C.A. § 5110 (West 1991).

The following is a chronological review of the pertinent, 
recent evidence.  During a VA examination in October 1996, 
the veteran had complaints of anxiety, poor tolerance of 
frustration, anger, and agitation.  On mental status 
examination, he was casually dressed and adequately groomed.  
He was very anxious during the course of the interview.  He 
was aware of the interview situation.  His answers were 
relevant and coherent.  His thought content focused on 
intolerance to frustration, being contradicted, and 
persistent anxiety.  He was bothered by noises and avoided 
them.  He was not delusional or actively hallucinating, but 
he was distrustful of others.  He preferred to remain 
isolated.  His affect was constricted.  He was well oriented.  
His mood was anxious and restless.  His memory and 
intellectual functioning were adequate.  His judgment was 
fair but his insight was poor.  On a scale used to quantify 
overall level of functioning (GAF) the examiner reported a 
score which was indicative of moderate symptoms such as 
flattened affect, circumstantial speech, or occasional panic 
attacks; or moderate difficulty in social or occupation 
functioning, such as having few friends, or having conflicts 
with peers or co-workers.  The reported diagnosis was 
undifferentiated-type schizophrenic disorder.

VA outpatient treatment records dated from January 1995 show 
symptoms of somatic complaints, low frustration level, and a 
tendency to brood.  At times, the veteran reported feeling 
helpless and hopeless.  A copy of the same report contains a 
date in October 1993 and February 1996.  Subsequently dated 
notes of outpatient treatment document similar complaints, as 
well as irritability, and insomnia.  The veteran's affect was 
consistently restricted.  No delusional or hallucinations 
were identified. judgment and insight were described in March 
1998 as superficial.  Generally, the veteran had good 
orientation and memory.  He had no suicidal or homicidal 
ideation.  In treatment notes dated in July, September, and 
December 1999, an examiner reported a GAF score of 40, 
indicating major impairment in several areas such as work, 
family relations, judgment, thinking, or mood.

The veteran testified in October 1997 that he had relief of 
symptoms from medication.  He stated that he had been married 
for 24 years.  He claimed to have auditory hallucinations, 
memory loss, and loss of orientation.  He asserted that he 
had attempted suicide in the past but reported that he had 
most recently been hospitalized four years earlier.

During a VA examination in January 2000, the veteran 
complained of anxiety, fears, and irritability.  He appeared 
to be clean, and adequately dressed and groomed.  He was 
alert and well oriented.  His mood was anxious.  His affect 
was constricted.  His attention, concentration, and memory 
were good.  He was not hallucinating.  He was not suicidal or 
homicidal.  He had fair insight and judgment.  He showed good 
impulse control.  The examiner reported a diagnosis of 
chronic undifferentiated-type schizophrenia.

In a report of a VA social and industrial survey dated in 
February 2000 indicates that during an unannounced home 
visit, the veteran did not exhibit any abnormal behavior.

The Board has reviewed the entire record and finds that the 
veteran's disability from undifferentiated type schizophrenia 
is manifested by anxious mood, constricted affect, 
irritability, and a preference for isolation.  Generally, his 
orientation, memory, attention, and concentration have been 
good.  While judgment and insight are impaired, he does not 
have suicidal or homicidal ideation, panic attacks, or 
unusual speech manifestations.  He does not have symptoms 
such as illogical speech, impaired impulse control, 
obsessional rituals, inability to function appropriately, 
neglect of personal hygiene, or inability to establish and 
maintain effective relationships.  Therefore, the Board 
concludes that the criteria for a schedular rating in excess 
of 50 percent have not been met.

The Board notes that the veteran's claim has been pending 
since September 1996.  The regulations pertaining to the 
rating of mental disorders were revised in November 1996.  As 
the veteran's claim was pending prior to the revision of the 
regulations, it is necessary to determine whether the former 
regulations are more favorable to the veteran and, if so, to 
apply the former regulations.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991) (when there has been a change in 
an applicable stature or regulation after a claim has been 
filed but before a final decision has been rendered, VA must 
apply the version of the statute or regulation which is most 
favorable to the claimant, unless Congress has expressly 
provided otherwise or has authorized VA to provide otherwise 
and VA has done so).  Accordingly, with respect to claims 
involving ratings for mental disorders which were pending on 
November 7, 1996, it well be necessary to determine whether 
the amended regulations or the previously existing 
regulations are more favorable to the claimant.  The General 
Counsel of VA, in a precedent opinion, has held that the 
determination of whether an amended regulation is more 
beneficial to a claimant than the prior provisions must be 
made on a case-by-case basis.  VAOPGCPREC 11-97 (O.G.C. Prec 
11-97).  According to the cited opinion, when there is a 
pertinent change in a regulation while a claim is on appeal 
to the Board, the Board must take two sequential steps.  
First, the Board must determine whether the amended 
regulation is more favorable to the claimant than the prior 
regulation.  Second, the Board must apply the more favorable 
provision to the facts of the case.

Under the former rating criteria, a 100 percent rating is 
assigned for schizophrenia when, by reason of psychoneurotic 
symptoms, the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community; or when there are totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior; or 
when the affected individual is demonstrably unable to obtain 
or retain employment.  The Court, in Johnson v. Brown, 7 Vet. 
App. 95 (1994), held that these criteria for a 100 percent 
rating are each an independent basis for granting a 100 
percent rating.  A 70 percent rating is warranted when the 
ability to establish or maintain effective or favorable 
relationships with people is severely impaired, or the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment to obtain or retain 
employment.  A 50 percent evaluation will be assigned when 
the ability to establish or maintain effective or favorable 
relationships with people is considerably impaired or where, 
by reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels are so reduced as to 
result in considerable industrial impairment.

The Board finds that neither the former or the revised 
regulations are more favorable to the veteran, as his 
disability does not meet the schedular criteria for the next 
higher rating of 70 percent under either of such regulations.  
He has symptoms of irritability, isolation, anxious mood, and 
constricted affect.  These are symptoms are disabling, but do 
not severely impair his ability to establish and maintain 
effective relationships or obtain and retain employment.

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestation and the effect the disability 
may have on the earning capacity of the veteran.  38 C. F. R. 
§§  4.1, 4.2 (1999).  The Board has also considered the 
provisions of 38 C.F.R. §  4.7, which provide for assignment 
of the next higher evaluation where the disability picture 
more closely approximates the criteria for the next higher 
evaluations.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  The veteran's neuropsychiatric 
disability, as discussed above, does not approximate the 
criteria for the next higher evaluation.  The evidence does 
not show that since September 1995 the veteran has had either 
the specific symptoms or the severity of such symptoms which 
more closely approximated the criteria for the next higher 
rating of 70 percent.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (1999).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate. Higher ratings - up to 100 percent -
- are assignable pursuant to the former and current 
regulations when symptoms of mental disorder cause more 
social and industrial impairment, but the medical evidence 
reflects that those manifestations are not present in this 
case.

Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required frequent or extended hospitalization for his 
neuropsychiatric disorder, or is it shown that the disorder 
so markedly interferes with employment as to render 
impractical the application of regular schedular standards.  
Finally, there is no evidence that the impairment resulting 
solely from the veteran's neuropsychiatric disorder warrants 
extra-schedular consideration.  Rather, for the reasons noted 
above, the Board concludes that the impairment resulting from 
undifferentiated-type schizophrenia is adequately compensated 
by the 50 percent schedular evaluation.  Therefore, 
extraschedular consideration under 38 C.F.R. § 3.321(b) is 
not warranted.


ORDER

An increased rating for undifferentiated-type schizophrenia 
is denied.



		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals



 

